Citation Nr: 1315379	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  07-13 387A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating greater than 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A Travel Board hearing was held at the RO in July 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2012, the Board granted, in pertinent part, an increased 20 percent rating effective December 21, 2011, for the Veteran's service-connected right ankle disability.  The Board also remanded, in pertinent part, the issues of entitlement to service connection for a left index finger disability and entitlement to a disability rating greater than 20 percent for service-connected low back strain to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

A review of the claims file shows that there has been substantial compliance with the Board's September 2012 remand directives.  The Board directed the RO/AMC to obtain the Veteran's updated treatment records.  These records were associated with the Veteran's Virtual VA claims file in October 2012.  The Board also asked the RO/AMC to schedule the Veteran for updated VA examinations to determine the nature and etiology of his left index finger disability and the current nature and severity of his service-connected low back strain.  Although, as explained below, the Veteran withdrew his appeal for an increased rating for low back strain in November 2012, the examinations requested in the Board's September 2012 remand occurred in December 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2012 rating decision, the RO assigned a 20 percent rating effective May 13, 2005, for the Veteran's service-connected right ankle disability.

In a March 2013 rating decision, the RO granted service connection for a left index finger disability, assigning a zero percent rating effective May 13, 2005.  Accordingly an issue relating to a left index finger disability is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1972 to September 1995.

2.	On November 15, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As noted in the Introduction, following the Board's September 2012 remand, in an October 2012 rating decision, the RO assigned a 20 percent rating effective May 13, 2005, for the Veteran's service-connected right ankle disability.  In response, the Veteran submitted a signed form entitled "Appeals Satisfaction Notice" dated on November 13, 2012, and date-stamped as received by the AMC on November 15, 2012, in which he asked VA "to withdraw any remaining issue contained in my recent Board of Veterans Appeals remand order."  It appears that this form was faxed directly to the AMC.  It is not clear why the AMC continued to develop the Veteran's increased rating claim for low back strain after he submitted a signed notice directly to the AMC indicating that this appeal was being withdrawn.  In any event, the AMC's diligence in achieving substantial compliance with the Board's September 2012 remand directives is appreciated.  The Board finds that, in the present case, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


